DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-9, 11-13, 17-19, 21-25 and 27-32 are pending.
Claims 1 and 9 were amended.
Claims 27-32 were added.
Claims 2-4, 10, 14-16, 20 and 26 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 3083381 A), herein referred to as Bailey.
Regarding claim 30, Bailey discloses a spring assembly comprising: first and second plies of fabric that define a plurality of pockets formed along a length of the spring assembly, the pockets being formed by vertical seams that join the plies (see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded on to itself forming a first ply and second ply fastened at intervals via seams 109 forming a plurality of pockets 108), the vertical seams each including an upper slit that extends through top surfaces of the fabrics and a lower slit that extends through bottom surfaces of the fabrics (see Fig. 5; First slit 98 extends through top and second slit 100 extends through bottom), the upper and lower slits each having the same length (see FIGS. 3 and 5; slits 98 and 100 are the same length when the top edge of the pockets is folded over and the plurality of pockets are bonded with materials within), each of the pockets comprising at least one spring positioned therein (Fig. 10 shows spring position in pocket).

Regarding claim 31, Bailey discloses the fabrics and springs define a string of springs, the mattress assembly consisting of the string of springs, the string of springs consisting of the fabrics and the springs (see FIGS. 3, 4, and 12). 

Regarding claim 32, Bailey discloses a firmness of the mattress assembly is controlled by the slits (Bailey teaches slits between springs). Examiner notes "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck et al. (US 20040172767 A1), herein referred to as Mossbeck.
Regarding claim 1, Bailey discloses a spring assembly comprising: a plurality of first strings of springs (Fig. 2 shows mattress comprising a plurality of strings of springs where the spring and Figs. 6 and 8 show construction of each string with springs); and a plurality of second strings of springs (Fig. 2 shows a plurality of strings where some strings are first strings and some strings are second strings), each of the first strings being joined to at least another one of the first strings or one of the second strings (Fig. 2 shows first and second strings are joined together forming the core of the mattress), wherein each of the first strings comprises first and second plies of fabric that define a plurality of pockets formed along a length of the first string (see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded on to itself forming a first ply and second ply 

Bailey does not explicitly disclose, the springs in the pockets of the first strings being different than the springs in the second strings.

However, Mossbeck discloses a posturized pocketed bedding or seating product having pockets of differing heights where in an alternative embodiment, product 10a comprises parallel strings of springs 30a having pockets of the same height transversely extending across the strings where adjacent strings can vary in height (see Fig. 2 and 2a) and furthermore teaching that the springs within the pockets can be of different heights as well so that the coil springs are not compressed or just slightly compressed (see para. [0050]) for the purpose of imparting differing degrees of firmness to different sections of the product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress disclosed by Bailey with the strings of pocketed springs of varying height as 

Regarding claim 5, Bailey (in view of Mossbeck) teaches the upper slit is coaxial with the lower slit (Bailey, see Fig. 5; slits 98 and 100 are aligned and are therefore coaxial).

Regarding claim 6, Bailey (in view of Mossbeck) teaches the upper and lower slits are each positioned between columns of vertical welds that define one of the vertical seams (Bailey, see Fig. 5; slits 98 and 100 are positioned between vertical welds 102 and 104 defining the vertical seams 109).

Regarding claim 7, Bailey (in view of Mossbeck) teaches the pockets are each formed by two of the vertical seams and a horizontal seam that intersects two of the vertical seams (Bailey, see Fig. 5; vertical seams are intersected by horizontal seams; see figure 1 below). Examiner notes that while the pockets are formed to encapsulate the springs as taught by Mossbeck, the structure of the strings of pockets disclosed by Bailey requires slits formed to have seams around the edges of said slits.

    PNG
    media_image1.png
    371
    223
    media_image1.png
    Greyscale

Figure 1

Regarding claim 8, Bailey (in view of Mossbeck) teaches each of the second strings is joined to at least another one of the second strings or one of the first strings (Bailey, see Fig. 2; plurality of first and second strings are joined to make up the core of the mattress).

Regarding claim 9, Bailey discloses  a spring assembly comprising: a first zone comprising a plurality of first strings of springs (see figure 2 below, first zone directed to every two strings along the width of the mattress); and a second zone comprising a plurality of second strings of springs (see figure 2 below, second zone directed to every other string along the width of the mattress placed between first zones strings), each of the first strings being joined to another one of the first strings or one of the second strings (see Fig. 2; first and second strings joined to make up the core of the mattress), wherein the first strings have a first configuration and the 

    PNG
    media_image2.png
    656
    653
    media_image2.png
    Greyscale

Figure 2
Bailey does not explicitly disclose each of the first pockets comprising at least one spring positioned therein, the springs in the pockets of the first strings being different than springs in the second strings.

However, Mossbeck discloses a posturized pocketed bedding or seating product having pockets of differing heights where in an alternative embodiment, product 10a comprises parallel strings of springs 30a having pockets of the same height transversely extending across the strings where adjacent strings can vary in height (see Fig. 2 and 2a) and furthermore teaching that the springs within the pockets can be of different heights as well so that the coil springs are not compressed or just slightly compressed (see para. [0050]) for the purpose of imparting differing 

Regarding claim 21, Bailey (in view of Mossbeck) teaches an inner surface of one of the pockets is not in communication with an inner surface of an adjacent one of the pockets. Examiner notes that while the configuration of pocketed strings as taught in Bailey provides communication between the inner surfaces of each one of the adjacent pockets of a string, Bailey does not explicitly teach against a an enclosed configuration as taught by Mossbeck since doing so would not destroy the nature of the invention and since it has been held that applying known techniques (sealing) to a known device (Bailey) ready for improvement (can be utilized without air per Col. 8, lines 53-60 where the mattress can be used with air and springs with just air or with just springs) to yield predictable results (pockets are not in communication). The motivation per KSR is established the basic requirement for Prima Facie case of obviousness, see M PEP 2143 section I.A. where an improvement is not necessary where the combination of known elements would yield predictable results.

Regarding claim 27, Bailey (in view of Mossbeck) teaches the upper and lower slits each have the same width (see Bailey, FIGS. 3, 5, and 9).

Claims 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of Stumpf et al. (US 5319815 A), herein referred to as Stumpf.
Regarding claim 11, Bailey (in view of Mossbeck) teaches each of the second strings comprises third and fourth plies of fabric that define a plurality of second pockets formed along a length of the second string by second vertical seams that join the third and fourth plies (Bailey, see Fig. 5; Col. 5, lines 55-60; rectangular fabric is folded onto itself forming a third ply and fourth ply of fabric joined by vertical seams 109 where pockets are formed between each of the seams). 

Bailey does not explicitly disclose the second vertical seams being free of any slits that extend through a top surface of the second string and free of any slits that extend through a bottom surface of the second string, each of the second pockets comprising at least one spring positioned therein. 

Stumpf, however, teaches pocketed spring strings having two configurations where one configuration comprises slits that extend through the top and bottom surfaces (see Fig. 7; slit 6 extends through the top and bottom surfaces) and another configuration comprising slits that do not extend through the top surface and bottom surface of the string (see Fig. 9; slit 6 does not extend through the top and bottom surfaces) where each of the configuration comprises springs that are individually enclosed within pockets (see Figs. 7-9). The purpose for including the different string slit configurations is to facilitate different placements of the first and second strings of pocketed spring for constructing the core of a mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the string slit configurations as taught by Stumpf in order to facilitate a variety of configurations in the arrangement of the pocketed spring strings.

Regarding claim 12, Bailey (in view of Mossbeck and further in view of Stumpf) teaches each of the first and second pockets comprises only one spring positioned therein (Mossbeck, each pocket comprises a single spring, see Fig. 2A).

Regarding claim 17, Bailey (in view of Mossbeck and further in view of Stumpf) teaches the second zone comprises a plurality of second zones and the first zone comprises a first plurality of first zones that are spaced apart from a second plurality of first zones, the first plurality of first zones being spaced apart from one another and the second plurality of first zones by one of the second zones (Bailey, see figure 3 below; second plurality of first zones separated from first plurality of first zones by one of the second zones).

Regarding claim 18, Bailey (in view of Mossbeck and further in view of Stumpf) teaches the second plurality of first zones being spaced apart from one another and the first plurality of first zones by one of the second zones (Bailey, see figure 2 above; second plurality of first zones separated from first plurality of first zones by one of a plurality of second zones).

Regarding claim 19, Bailey (in view of Mossbeck and further in view of Stumpf) teaches the first plurality of first zones is spaced apart from the second plurality of first zones by a single one of the second zones that extends continuously from a first end of the spring assembly to an opposite second end of the spring assembly (Bailey, see figure 3 above and Fig. 5; a single one of the second zones extends from one end of the mattress to the opposite end where Fig. 5 shows a cut away of the spring assembly to show both ends).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck and Stumpf, and further in view of McInerney et al. (US 2567520 A), herein referred to as McInerney.
Regarding claim 13, Bailey (in view of Mossbeck and further in view of Stumpf) does not explicitly teach each of the first pockets comprises only one spring positioned therein and each of the second pockets comprises more than one spring positioned therein. 

McInerney, however, teaches a cushion comprising pocketed springs where each pocket encloses one spring and further teaches an additional spring can be enclosed within a pocket or a series of pockets of a string wherever desired (see Col 3, lines 30-37; additional strings add force or tension to the selected pocket or string of pockets). The purpose for including pockets comprising more than one spring is to provide additional structural support to the existing pocket or to reinforce a weakened or destroyed spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the configuration of a plurality of springs in a pocket as taught by McInerney in order to fabricate a mattress or cushion with areas of excessive use that require additional spring support for the continued comfort of a user.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of An Jung Ho (KR 20160011266 A), herein referred to as An.
Regarding claim 22, Bailey (in view of Mossbeck) does not explicitly teach the springs in the pockets of the first strings are more rigid than the springs in the pockets of the second strings.

An, however, discloses a mattress comprising a plurality of kinds of pocket springs having different degrees of deformation relative to each other (pocket springs 110, 120, and 130 have .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of McInerney.
Regarding claim 23, Bailey (in view of Mossbeck) does not explicitly teach the pockets of the first strings each include only one spring positioned therein and the pockets of the second strings each include more than one spring positioned therein.

McInerney, however, teaches a cushion comprising pocketed springs where each pocket encloses one spring and further teaches an additional spring can be enclosed within a pocket or a series of pockets of a string wherever desired (see Col 3, lines 30-37; additional strings add force or tension to the selected pocket or string of pockets). The purpose for including pockets comprising more than one spring is to provide additional structural support to the existing pocket or to reinforce a weakened or destroyed spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring assembly disclosed by Bailey with the configuration of a plurality of springs in a pocket as taught by McInerney in order to fabricate a mattress or cushion with areas of excessive use that require additional spring support for the continued comfort of a user.

s 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of Rogovy (GB 724812 A), herein referred to as Rogovy.
Regarding claim 24, Bailey (in view of Mossbeck) does not explicitly teach the pockets of the first strings each include only one spring positioned therein and the pockets of the second strings each include an outer spring and an inner spring positioned therein, the inner spring being positioned within the outer spring in a nested configuration.

Rogovy, however, discloses improvements in or relating to spring interior mattresses comprising a row 10 further comprising singular springs 3 and a secondary set of rows within frame 7 comprising rows of springs 3 further containing auxiliary springs 5 nested therewithin for the purpose of supplementing the support given by springs 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spring assembly disclosed by Bailey with the row of springs and nested springs as taught by Rogovy in order to provide supplemental support to the springs of the bed in areas that require further support.

Regarding claim 25, Bailey (in view of Mossbeck) the first pockets of at least one of the first strings and the second strings comprises only one spring positioned therein and second pockets of at least one of the first strings and the second strings comprises include an outer spring and an inner spring positioned therein, the inner spring being positioned within the outer spring in a nested configuration. 

Rogovy, however, discloses improvements in or relating to spring interior mattresses comprising a row 10 further comprising singular springs 3 and a secondary set of rows within frame 7 .

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, in view of Mossbeck, and further in view of Edling (WO 2005102115 A1), herein referred to as Edling.
Regarding claim 28, Bailey (in view of Mossbeck) does not explicitly teach the upper and lower slits have different widths. Edling discloses end separated pocket mattress comprising a plurality of continuous casings 2, having springs 1 within casings separated by joint lines 4, and slots 3 that create separations between the top and bottom ends of the pockets for the purpose of facilitating depression of individual springs under pressure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bailey with wider slots as taught by Edling in order to adjust the freedom of movement between the interconnected springs as they are pressed down. Examiner notes that the limitation lacks criticality since per the specification [0054], slits can have different widths and slits can have the same width. The results of adjusting the width of the slots or slits are predictable and can be optimized through routine experimentation including changes in width between the top slits or slots, and changes in width between the bottom slits or slots.

Allowable Subject Matter
Claim 29 is allowed.

Response to Arguments
Applicant’s arguments, filed 3/23/2021, with respect to the rejections of claims 1 and 9 have been fully considered but are not found to be persuasive.
With regards to claims 1, applicant argues that Bailey does not disclose or teach the upper and lower slits each have the same length. Examiner respectfully disagrees. Bailey teaches the upper slit 98 is longer than the lower slit 100 so as to fold over when the spring is inserted to seal the pockets. However, the final procedure of folding over the opening makes the slits equal in length. Moreover, while changes in the lengths of the slits creates differences in the compression of individual springs, the results are old and known in the art and it can therefore be determined through routine experimentation the optimal length the slits would have to be to achieve the desired firmness.
With regards to claim 9, applicant argues that Bailey does not disclose or teach the upper and lower slits have different widths. Examiner respectfully disagrees. Examiner notes that the recited limitation in the arguments is not what has been provided as an amendment to claim 9. However, claim 28 possesses the limitation which has been rejected in view of Edling. The fact that the slits have different widths allows for a different means of adjusting the firmness of a mattress which is old and known in the art. Edling, for instance, teaches slots having a wide width between pockets of the strings (see FIGS. 1 and 2).
Finally, applicant argues that “Bailey does not rely upon slit (98) or slit (100) to alter the firmness of a mattress. Rather, Bailey relies upon the springs themselves to alter the firmness of a mattress”. Examiner notes that the applicant is relying on a function of the invention inherent to the structure. at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). The rejections of claims 1 and 9 under 35 U.S.C. §103 therefore stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattresses and cushions comprising pocketed spring assemblies relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Bailey, Mossbeck, Stumpf, McInerney, An, Rogovy, and Edling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/12/2021